Exhibit 10.2

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PURCHASE AND SALE AGREEMENT BETWEEN

CH SS FUND-TAYLOR/THEUS ORLANDO OCOEE, L.L.C., AS SELLER

 

AND

 

SST IV ACQUISITIONS, LLC, AS PURCHASER

 

DATED OCTOBER 16, 2019

 

--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Page No.

 

 

ARTICLE 1 BASIC INFORMATION

1

Section 1.2

Closing Costs

2

Section 1.3

Notice Addresses:

3

 

 

 

ARTICLE 2  PROPERTY

4

Section 2.1

Property

4

 

 

 

ARTICLE 3 EARNEST MONEY

5

Section 3.1

Deposit and Investment of Earnest Money

5

Section 3.2

Independent Consideration

5

Section 3.3

Form; Failure to Deposit

5

Section 3.4

Disposition of Earnest Money

5

 

 

 

ARTICLE 4 DUE DILIGENCE

6

Section 4.1

Due Diligence Materials To Be Delivered

6

Section 4.2

Due Diligence Materials To Be Made Available

7

Section 4.3

Physical Due Diligence

7

Section 4.4

Due Diligence/Termination Right

8

Section 4.5

Return of Documents and Reports

8

Section 4.6

Service Contracts

8

Section 4.7

Proprietary Information; Confidentiality

9

Section 4.8

No Representation or Warranty by Seller

9

Section 4.9

Purchaser's Responsibilities

9

Section 4.10

Purchaser's Agreement to Indemnify

10

Section 4.11

Purchase Price Allocation

10

 

 

 

ARTICLE 5  TITLE AND SURVEY

10

Section 5.1

Title Commitment

10

Section 5.2

New or Updated Survey

10

Section 5.3

Title Review

10

Section 5.4

Delivery of Title Policy at Closing

11

 

 

 

ARTICLE 6  OPERATIONS AND RISK OF LOSS

11

Section 6.1

Ongoing Operations

11

Section 6.2

Damage

12

Section 6.3

Condemnation

12

Section 6.4

Noncompetition

12

Section 6.5

On-Site Manager Apartments

12

Section 6.6

Truck Rental Agreement

12

Section 6.7

No Back-Up Contracts

12

 

 

 

ARTICLE 7  CLOSING

13

Section 7.1

Closing

13

Section 7.2

Conditions to Parties' Obligation to Close

13

Section 7.3

Seller's Deliveries in Escrow

14

Section 7.4

Purchaser's Deliveries in Escrow

15

Section 7.5

Closing Statements

15

Section 7.6

Purchase Price.

15

Section 7.7

Possession

15

--------------------------------------------------------------------------------

Section 7.8

Delivery of Books and Records

15

Section 7.9

Notice to Tenants

15

 

 

 

ARTICLE 8  PRORATIONS, DEPOSITS, COMMISSIONS

16

Section 8.1

Prorations

16

Section 8.2

Sales and Other Taxes

16

Section 8.3

Closing Costs

16

Section 8.4

Final Adjustment After Closing

16

Section 8.5

Tenant Deposits

16

Section 8.6

Commissions

16

 

 

 

ARTICLE 9  REPRESENTATIONS AND WARRANTIES

17

Section 9.1

Seller's Representations and Warranties

17

Section 9.2

Purchaser's Representations and Warranties

18

Section 9.3

Survival of Representations and Warranties

19

 

 

 

ARTICLE 10  DEFAULT AND REMEDIES

19

Section 10.1

Seller's Remedies

19

Section 10.2

Purchaser's Remedies

20

Section 10.3

Attorneys' Fees

20

Section 10.4

Other Expenses

20

 

 

 

ARTICLE 11  DISCLAIMERS, RELEASE AND INDEMNITY

20

Section 11.1

Disclaimers By Seller

20

Section 11.2

Sale "As Is, Where Is"

21

Section 11.3

Seller Released from Liability

22

Section 11.4

"Hazardous Materials" Defined

22

Section 11.5

Survival

22

 

 

 

ARTICLE 12  MISCELLANEOUS

23

Section 12.1

Parties Bound; Assignment

23

Section 12.2

Headings

23

Section 12.3

Invalidity and Waiver

23

Section 12.4

Governing Law

23

Section 12.5

Survival

23

Section 12.6

Entirety and Amendments

23

Section 12.7

Time

24

Section 12.8

Confidentiality; Press Releases.

24

Section 12.9

No Electronic Transactions

24

Section 12.10

Notices

24

Section 12.11

Construction

25

Section 12.12

Calculation of Time Periods

25

Section 12.13

Execution in Counterparts

25

Section 12.14

No Recordation

25

Section 12.15

Further Assurances

25

Section 12.16

Intentionally Omitted.

25

Section 12.17

ERISA

25

Section 12.18

No Third Party Beneficiary

25

Section 12.19

Reporting Person

26

Section 12.20

Mandatory Arbitration

26

Section 12.21

Like-Kind Exchange

26

Section 12.22

Cooperation with Purchaser’s Auditors and SEC Filing Requirements

27

 

 

 

--------------------------------------------------------------------------------

LIST OF DEFINED TERMS

 

Page No.

 

 

Additional Property Information

6

Agreement

1

Assignment

13

Broker

1

Casualty Notice

11

CERCLA

21

Closing

12

Closing Date.

2

Code

17

Deed

13

Due Diligence Termination Notice

7

Earnest Money

1

Effective Date

2

ERISA

17

Escrow Agent

1

Exchange

25

Hazardous Material

21

Hazardous Materials

21

Hazardous Substance

21

Improvements

3

Independent Consideration

5

Inspection Period

2

Intangible Personal Property

4

Land

3

Lease Files

6

Leases

3

Leasing Costs

16

License Agreements

4

Material Damage

11

Materially Damaged

11

Natural Gas Liquids

21

OFAC

18

Operating Statements

5

Permitted Exceptions

9

Permitted Outside Parties

8

Petroleum

21

Plan

17

Pollutant or Contaminant

21

Property

3

Property Documents

7

Property Information

5

Proposed Purchase Price Allocation

9

Purchase Price

1

Purchaser

1

Real Property

3

Rent Roll

5

 

 

 

1

 



--------------------------------------------------------------------------------

Report

7

Reports

7

Seller

1

Seller's Representatives

18

Service Contracts

4

Survey

9

Survival Period

18

Tangible Personal Property

4

Taxes

14

Tenant Receivables

15

Title and Survey Review Period

2

Title Commitment

9

Title Commitment Delivery Date

2

Title Company

1

Title Policy

10

to Seller's knowledge

18

to the best of Seller's knowledge

18

Unbilled Tenant Receivables

15

Uncollected Delinquent Tenant Receivables

15

 

 

--------------------------------------------------------------------------------

PURCHASE AND SALE AGREEMENT

[Ocoee Self Storage, located in Ocoee, Orange County, Florida]

 

This Purchase and Sale Agreement (this "Agreement") is made and entered into by
and between Purchaser and Seller.

 

RECITALS

 

A.Defined terms are indicated by initial capital letters. Defined terms shall
have the meaning set forth herein, whether or not such terms are used before or
after the definitions are set forth.

 

B.Purchaser desires to purchase the Property and Seller desires to sell the
Property, all upon the terms and conditions set forth in this Agreement.

 

NOW, THEREFORE, in consideration of the mutual terms, provisions, covenants  and
agreements set forth herein, as well as the sums to be paid by Purchaser to
Seller, and for other good and valuable consideration, the receipt and
sufficiency of which are acknowledged, Purchaser and Seller agree as follows:

 

ARTICLE 1 BASIC INFORMATION

 

 

1.1.1

Seller:

CH SS FUND-TAYLOR/THEUS ORLANDO OCOEE, L.L.C., a Delaware limited liability
company

 

 

 

 

 

1.1.2

Purchaser:

SST IV ACQUISITIONS, LLC, a Delaware limited liability company

 

 

 

 

 

1.1.3

Purchase Price:

$13,450,000.00

 

 

 

 

 

1.1.4

Earnest Money:

$100,000.00 (the "Initial Earnest Money"),

including interest thereon, to be deposited in accordance with Section 3.1
below, to be increased by $200,000.00 (the "Additional Earnest Money") to
$300,000.00, plus interest thereon, pursuant to Section 3.1.

 

 

 

 

 

1.1.5

Title Company:

Fidelity National Title Insurance Company

555 S. Flower St., Suite 4420 Los Angeles, California 90071 Attn: Jessica Avila

Telephone number: (213) 452-713 E-mail: jessica.avila@fnf.com

 

 

 

 

 

1.1.6

Escrow Agent:

Fidelity National Title Insurance Company

555 S. Flower St., Suite 4420 Los Angeles, California 90071 Attn: Jessica Avila

Telephone number: (213) 452-713 E-mail: jessica.avila@fnf.com

 

 





PURCHASE AND SALE AGREEMENT (OCOEE SELF STORAGE) – Page 1

 



--------------------------------------------------------------------------------

 

1.1.7

Broker:

Eastdil Secured, L.L.C. 2000 K. Street, NW Suite 300

Washington, DC 20006 Attention: Mark R. Owen Telephone: 202-302-3395

E-mail: mowen@eastdilsecured.com

 

 

 

 

 

1.1.8

Effective Date:

The date on which this Agreement is executed by

the latter to sign of Purchaser or Seller, as indicated on the signature page of
this Agreement, unless executed by both parties on the same date in which event
it shall be such same date. If the execution date is left blank by either
Purchaser or Seller, the Effective Date shall be the execution date inserted by
the other party.

 

 

 

 

 

1.1.9

Title Commitment Delivery Date:

The date which is ten (10) days after the Effective Date.

 

 

 

 

 

1.1.10

Title and Survey Review Period:

The period ending twenty (20) days after Purchaser's receipt of the initial
Title Commitment and the Survey, but in any event not later than Friday, October
18, 2019.

 

 

 

 

 

1.1.11

Inspection Period:

The period beginning on September 17, 2019, and

ending forty (40) days thereafter at 5:00 p.m. Orlando, Florida time on Monday,
October 28, 2019.

 

 

 

 

 

1.1.12

Closing Date:

Tuesday, November 5, 2019.

 

 

 

 

 

Section 1.2

Closing Costs.

Closing costs shall be allocated and paid as follows:

 

 

 

 

 

 

 



 

 

 



 

 

 

 

COST

RESPONSIBLE PARTY

Title Commitment required to be delivered pursuant to Section 5.1.

Seller

Premium for Title Policy required to be delivered pursuant to Section 5.4.

Seller

Premium for any upgrade of Title Policy for any additional coverage and any
endorsements desired by Purchaser, any inspection fee charged by the Title
Company, tax certificates, municipal and utility lien certificates, and any
other customary Title Company charges

Purchaser

Costs of Survey and/or any revisions, modifications or recertifications thereto

Seller

Costs for UCC searches

Seller

Recording fees for the Deed at Closing and any mortgage taxes

Purchaser

Recording fees related to modifications or releases of existing title
encumbrances

Seller

 





PURCHASE AND SALE AGREEMENT (OCOEE SELF STORAGE) – Page 2

 



--------------------------------------------------------------------------------

Any deed taxes, documentary stamps, transfer taxes, intangible taxes or other
similar taxes, fees or assessments, excluding any fees imposed upon the transfer
of the Property

Seller

Any escrow fee charged by Escrow Agent for holding the Earnest Money or

conducting the Closing

Purchaser: ½

Seller: ½

Real Estate Sales Commission to Broker

Seller

All other customary closing costs

The party incurring the same

 

Section 1.3Notice Addresses:

 

 

 

Purchaser:

SST IV Acquisitions, LLC 10 Terrace Road

Ladera Ranch, California 92694 Attention: H. Michael Schwartz Telephone: 949
429-6600 Email: hms@smartstop.com

 

 

Copy to:

SST IV Acquisitions, LLC 8235 Douglas Avenue, #815

Dallas, Texas 75225

Attn: Wayne Johnson

Telephone: (214) 217-9797

E-mail: wjohnson@smartstop.com

 

With an additional copy to: Mastrogiovanni Mersky & Flynn, P.C. 2001 Bryan
Street, Suite 1250

Dallas, Texas 75201

Attn: Charles Mersky, Esq. Telephone: (214) 922-8800

E-mail: cmersky@mastromersky.com

 

 

 

 

 

 

Seller:

CH SS Fund-Taylor/Theus Orlando Ocoee, L.L.C.

1213 Lady Street, Suite 300 Columbia, South Carolina 29201 Attn: Walter Taylor,
Bill Theus, Ty Colpini, and David Ellison Email: wtaylor@taylortheus.com Email:
btheus@taylortheus.com Email: tcolpini@taylortheus.com Email:
dellison@taylortheus.com

 

CH SS Fund-Taylor/Theus Orlando Ocoee, L.L.C.

3819 Maple Avenue

Dallas, TX 75219 Attention: David Rain Telephone: 214-661-8106

Email: drain@crowholdings.com

 

 

Copies to:

Haynsworth, Sinkler & Boyd 1201 Main Street, 22nd Floor Columbia, South Carolina
29201 Attn: John Langford, Esq.

Email: jlangford@hsblawfirm.com

 

 

 

 

 

CH SS Fund-Taylor/Theus Orlando Ocoee, L.L.C.

3819 Maple Avenue

Dallas, Texas 75219 Attention: General Counsel Telephone: 214-661-8000

E-mail: kbryant@crowholdings.com

 

 

 

 





PURCHASE AND SALE AGREEMENT (OCOEE SELF STORAGE) – Page 3

 



--------------------------------------------------------------------------------

 

 

 

With an additional copy to:

Winstead PC

500 Winstead Building 2728 N. Harwood Street Dallas, Texas 75201 Attention: Adam
Darowski Telephone: 214-745-5307

E-mail: adarowski@winstead.com

 

 

 

 

ARTICLE 2

PROPERTY

 

Section 2.1Property.   Subject to the  terms and conditions of this Agreement,
Seller  agrees to sell to Purchaser, and Purchaser agrees to purchase from
Seller, the following property (collectively, the "Property"):

 

2.1.1Real Property. The land described in Exhibit A attached hereto (the
"Land"), together with (a) all improvements located thereon ("Improvements"),
(b) without warranty, all right, title and interest of Seller, if any, in and to
the rights, benefits, privileges, easements, tenements, hereditaments, and
appurtenances thereon or in anywise appertaining thereto, and (c) without
warranty, all right, title, and interest of Seller, if any, in and to all strips
and gores and any land lying in the bed of any street, road or alley, open or
proposed, adjoining the Land (collectively, the "Real Property").

 

2.1.2Leases. All of Seller's right, title and interest in all leases of the Real
Property (other than License Agreements), including leases which may be made by
Seller after the Effective Date and prior to Closing as permitted by this
Agreement (the "Leases").

 

2.1.3Tangible Personal Property. All of Seller's right, title and interest in
the equipment, machinery, furniture, furnishings, supplies and other tangible
personal property, if any, owned by Seller and now or hereafter located in and
used in connection with the operation, ownership or management of the Real
Property, including those items set forth on Exhibit G hereto, but specifically
excluding any items of personal property owned or leased by Seller's property
manager or tenants at or on the Real Property and further excluding any items of
personal property owned by third parties and leased to Seller (collectively, the
"Tangible Personal Property").

 

2.1.4Intangible Personal Property. All of Seller's right, title and interest, if
any, without warranty, in all intangible personal property related to the Real
Property and the Improvements, including, without limitation: all trade names
and trade marks associated with the Real Property and the Improvements,
including Seller's rights and interests, if any, in the names “Ocoee Self
Storage” and “Ocoee Storage Center”; the plans and specifications and other
architectural and engineering drawings for the Improvements, if any (to the
extent owned by Seller and assignable without cost to Seller); contract rights
related to those service contracts assumed by Purchaser pursuant to Section 4.6
below, if any, but not including Leases or License Agreements (collectively, the
"Service Contracts") (but only to the extent assignable without cost to Seller
and Seller's obligations thereunder are expressly assumed by Purchaser pursuant
to this Agreement); warranties (to the extent owned by Seller and assignable
without cost to Seller); governmental permits, approvals and licenses, if any
(to the extent owned by Seller and assignable without cost to Seller); telephone
exchange numbers (to the extent owned by Seller and assignable without cost to
Seller); the goodwill, reputation and prestige associated with the Real Property
("Goodwill"); the internet related property rights owned by Seller and relating
to the Property set forth on Exhibit H hereto, but expressly excluding any
internet websites hosted or owned by Seller's property

 



PURCHASE AND SALE AGREEMENT (OCOEE SELF STORAGE) – Page 4

 



--------------------------------------------------------------------------------

manager (all of the items described in this Section 2.1.4 collectively referred
to as the "Intangible Personal Property"). Tangible Personal Property and
Intangible Personal Property shall not include

(a) any appraisals or other economic evaluations of, or projections with respect
to, all or any portion of the Property, including, without limitation, budgets
prepared by or on behalf of Seller or any affiliate of Seller, (b) any
documents, materials or information which are subject to attorney/client, work
product or similar privilege, which constitute attorney communications with
respect to the Property and/or Seller, or which are subject to a confidentiality
agreement, and (c) any trade name, mark or other identifying material that
includes the names “Taylor/Theus,” "Trammell Crow," "Crow Holdings Capital
Partners," "CH Realty," "Crow Holdings" or any derivative thereof.

 

2.1.5License Agreements. All of Seller's right, title and interest in and to all
agreements (other than Leases), if any, for the leasing or licensing of rooftop
space or equipment, telecommunications equipment, cable access and other space,
equipment and facilities that are located on or within the Real Property and
generate income to Seller as the owner of the Real Property (the  "License
Agreements"). Anything in this Agreement to the contrary notwithstanding,
Purchaser shall assume at Closing the obligations of the "lessor" or "licensor"
under all License Agreements provided by Seller to Purchaser prior to the
Effective Date pursuant to Section 4.1.6 below, some or all of which may be
non-cancelable.

 

ARTICLE 3

EARNEST MONEY

 

Section 3.1Deposit and Investment of Earnest  Money.   Within three business
days after   the Effective Date, Purchaser shall deposit the Initial Earnest
Money with Escrow Agent. If upon the expiration of the Inspection Period, this
Agreement is still in force and effect, Purchaser shall, no later than the third
business day following the expiration of the Inspection Period, deposit the
Additional Earnest Money, if any, as specified in Section 1.1.4 above, with
Escrow Agent. Escrow Agent shall  invest the Earnest Money in government insured
interest-bearing accounts satisfactory to Seller and Purchaser, shall not
commingle the Earnest Money with any funds of Escrow Agent or others, and shall
promptly provide Purchaser and Seller with confirmation of the investments made.
Such account shall have no penalty for early withdrawal, and Purchaser accepts
all risks with regard to such account.

 

Section 3.2Independent Consideration.  If Purchaser elects to terminate this
Agreement for any reason and is entitled to receive a return of the Earnest
Money pursuant to the terms hereof, the Escrow Agent shall first disburse to
Seller One Hundred and No/100 Dollars ($100.00) of the Earnest Money as
independent consideration for Seller's performance under this Agreement
("Independent Consideration"), which shall be retained by Seller in all
instances.

 

Section 3.3Form; Failure to Deposit.  The Earnest Money shall be in the form of
a certified or cashier's check or the wire transfer to Escrow Agent of
immediately available U.S. federal funds. If Purchaser fails to timely deposit
any portion of the Earnest Money within the time periods required, Seller may
terminate this Agreement by written notice to Purchaser at any time prior to the
actual receipt by Escrow Agent of such deposit from Purchaser, in which event
any Earnest Money that has previously been deposited by Purchaser with Escrow
Agent shall be immediately delivered to Seller and thereafter the parties hereto
shall have no further rights or obligations hereunder, except for rights and
obligations which, by their terms, survive the termination hereof.

 

Section 3.4Disposition of Earnest Money.   The Earnest Money shall be applied as
a credit  to the Purchase Price at Closing. However, if Purchaser elects to
terminate this Agreement (i) prior to the expiration of the Inspection Period
pursuant to Section 4.4, or (ii) pursuant to Section 5.3 by delivery of a Title
Termination Notice, then Escrow Agent shall pay the entire Earnest Money (less
the Independent

 



PURCHASE AND SALE AGREEMENT (OCOEE SELF STORAGE) – Page 5

 



--------------------------------------------------------------------------------

Consideration) to Purchaser one business day following receipt of the Due
Diligence Termination Notice or Title Termination Notice, as applicable, from
Purchaser (as long as the current investment can be liquidated and disbursed in
one business day). No notice to Escrow Agent from Seller, or other consent  of
Seller, shall be required for the release of the Earnest Money to Purchaser by
Escrow Agent if Purchaser terminates this Agreement pursuant to Section 4.4 or
Section 5.3. In the event of a termination of this Agreement by either Seller or
Purchaser for any reason other than pursuant to Section 4.4 or Section 5.3,
Escrow Agent is authorized to deliver the Earnest Money to the party hereto
entitled to same pursuant to the terms hereof on or before the tenth business
day following receipt by Escrow Agent and the non-terminating party of written
notice of such termination from the terminating party, unless the other party
hereto notifies Escrow Agent that it disputes the right of the other party to
receive the Earnest Money. In such event, Escrow Agent shall interplead the
Earnest Money into a court of competent jurisdiction in the county in which the
Earnest Money has been deposited. All reasonable attorneys' fees and costs and
Escrow Agent's costs and expenses incurred in connection with such interpleader
shall be assessed against the party that is not awarded the Earnest Money, or if
the Earnest Money is distributed in part to both parties, then in the inverse
proportion of such distribution.

 

ARTICLE 4 DUE DILIGENCE

 

Section 4.1Due Diligence Materials To Be Delivered. Prior to the Effective Date,
Seller has delivered or made available to Purchaser the following (the "Property
Information"):

 

 

4.1.1

Rent Roll. A current rent roll ("Rent Roll") for the Property utilizing Seller's

standard form;

 

4.1.2Financial Information. Copy of operating statements and a summary of
capital expenditures pertaining to the Property for the 12 months preceding the
Effective Date or such lesser period as Seller has owned the Property
("Operating Statements");

 

4.1.3Tax Statements. Copy of ad valorem tax statements relating to the Property
for the current tax period;

 

4.1.4Title and Survey. Copy of Seller's most current title insurance information
and survey of the Property;

 

 

4.1.5

Service Contracts. A list of Service Contracts, together with copies thereof;

 

 

4.1.6

License Agreements. A list of any License Agreements, together with copies

thereof;

 

4.1.7Environmental Reports. A copy of any environmental report relating to the
Property and prepared for the benefit of Seller;

 

4.1.8Loss Run Reports. A copy of a casualty loss run report from Seller's
insurance provider for claim activity pertaining to the Property for the 24
months preceding the Effective Date or such lesser period as Seller has owned
the Property;

 

4.1.9Other Reports. A copy of any ACM, soils, seismic, flood and zoning reports
relating to the Property and prepared for the benefit of Seller; and

 



PURCHASE AND SALE AGREEMENT (OCOEE SELF STORAGE) – Page 6

 



--------------------------------------------------------------------------------

4.1.10Licenses, Permits and Certificates of Occupancy. Licenses, permits and
certificates of occupancy relating to the Property.

 

Except for the Rent Roll contemplated in Section 4.1.1, Seller's obligations to
deliver the items listed in this Section 4.1 shall be limited to the extent such
items are in the possession of Seller or its property management company.

 

Section 4.2Due Diligence Materials To Be Made Available.   To the extent such
items are  in Seller's possession and control, Seller shall make available to
Purchaser for Purchaser's review, at Seller's option at either the offices of
Seller's property manager or at the Property, the following items and
information (the "Additional Property Information") on or before the Effective
Date, and Purchaser at its expense shall have the right to make copies of same:

 

4.2.1Lease Files. The lease files for all tenants, including the Leases,
amendments, guaranties, any letter agreements and assignments which are then in
effect ("Lease Files");

 

4.2.2Maintenance Records and Warranties. Maintenance work orders for the 12
months preceding the Effective Date and warranties, if any, on roofs, air
conditioning units, fixtures and equipment;

 

 

4.2.3

Plans and Specifications.Building plans and specifications relating to the

Property; and

 

4.2.4Licenses,  Permits  and  Certificates of Occupancy.Licenses, permits and
certificates of occupancy relating to the Property.

 

Section 4.3Physical Due Diligence.   Commencing on the Effective Date and
continuing    until the Closing, Purchaser shall have reasonable access to the
Property at all reasonable times during normal business hours, upon appropriate
prior notice to tenants as permitted or required under the Leases, for the
purpose of conducting reasonably necessary tests, including surveys and
architectural,  engineering, geotechnical and environmental inspections and
tests as permitted under this Agreement, provided that (a) Purchaser must give
Seller one full business days' prior telephone or written notice of any such
inspection or test, (b) with respect to (i) any intrusive inspection or test,
(ii) any "Phase II" type testing or investigation or (iii) any testing scope
that is beyond a customary "Phase I" investigation (including, without
limitation, any core sampling, soils testing, vapor testing, air-quality
testing, infrared testing, testing of on-site materials or other similar
testing, sampling or investigation) Purchaser must obtain Seller's prior written
consent (which consent may be given, withheld or conditioned in Seller's sole
discretion), (c) prior to performing any inspection or test, Purchaser must
deliver a certificate of insurance to Seller evidencing that Purchaser and its
contractors, agents and representatives have in place  reasonable amounts of
commercial general liability insurance and workers compensation insurance for
its activities on the Property in terms and amounts reasonably satisfactory to
Seller covering any accident arising in connection with the presence of
Purchaser, its contractors, agents and representatives on the Property, which
insurance shall name Seller as an additional insured thereunder, and (c) all
such tests shall be conducted by Purchaser in compliance with Purchaser's
responsibilities set forth in Section 4.9 below. Purchaser shall bear the cost
of all such inspections or tests and shall be responsible for and act as the
generator with respect to any wastes generated by those tests. Subject to the
provisions of Section

4.7 hereof, Purchaser or Purchaser's representatives may meet with any tenant;
provided, however, Purchaser must contact Seller at least two full business days
in advance by telephone or in writing to inform Seller of Purchaser's intended
meeting and to allow Seller the opportunity to attend such meeting if Seller
desires. Subject to the provisions of Section 4.7 hereof, Purchaser or
Purchaser's representatives may meet with any governmental authority for the
sole purpose of gathering information in connection

 



PURCHASE AND SALE AGREEMENT (OCOEE SELF STORAGE) – Page 7

 



--------------------------------------------------------------------------------

with the transaction contemplated by this Agreement; provided, however,
Purchaser must contact Seller at least two full business days in advance by
telephone to inform Seller of Purchaser's intended meeting and to allow Seller
the opportunity to attend such meeting if Seller desires.

 

Section 4.4Due Diligence/Termination Right. Purchaser shall have
through  5:00  p.m. Orlando, Florida time on the last day of the Inspection
Period in which to (a) examine, inspect, and investigate the Property
Information and the Additional Property Information (collectively, the "Property
Documents") and the Property and, in Purchaser's sole and absolute judgment and
discretion, determine whether the Property is acceptable to Purchaser, (b)
obtain all necessary internal approvals, and (c) satisfy all other contingencies
of Purchaser. Notwithstanding anything to the contrary in this Agreement,
Purchaser may terminate this Agreement for any reason or no reason by giving
written notice of termination to Seller and Escrow Agent (the "Due Diligence
Termination Notice") prior to 5:00 p.m. Orlando, Florida time on the last day of
the Inspection Period. In the event that Purchaser obtains an environmental
report (including a Phase II environmental site assessment) from a third-party
service provider that identifies one or more recognized environmental conditions
indicating the presence of Hazardous Materials or should a Phase I environmental
site assessment recommend performance of a Phase II environmental site
assessment (the "Hazardous Materials Condition"), then Seller shall be entitled
to terminate this Agreement upon written notice to Purchaser delivered prior to
the expiration of the Inspection Period (the “Environmental Termination
Notice”), in which event the Earnest Money shall be returned to Purchaser, as
described in Section 3.4 above. If, in Purchaser’s sole and absolute discretion,
Purchaser determines that it desires to consummate the purchase of the Property
contemplated hereby, then Purchaser will give written notice thereof (the
“Closing Notice”) to Seller, prior to the expiration of the Inspection Period.
In the event that Purchaser provides Seller with the Closing Notice, then
Purchaser will be deemed to have waived its termination rights under this
Section 4.4, and the parties will proceed to Closing, subject to all other terms
and conditions of this Agreement.  If Purchaser does  not give Seller the
Closing Notice prior to the expiration of the Inspection Period and has not
previously delivered the Due Diligence Termination Notice, then this Agreement
automatically shall terminate upon the expiration of the Inspection Period, and,
in such event, immediately following written request to the Escrow Agent from
Purchaser, the Escrow Agent shall return all of the Earnest Money to Purchaser,
without the consent or joinder of Seller being required and notwithstanding any
contrary instructions which might be provided by Seller, and neither party shall
have any further rights or obligations hereunder except as otherwise provided
herein..

 

Section 4.5Return of Documents and Reports.  Upon any termination of this
Agreement  (other than arising out of a Seller default hereunder), upon the
written request of Seller, Purchaser shall provide to Seller copies of all third
party reports, investigations and studies, other than economic analyses and
other than legal analysis memoranda (collectively, the "Reports" and,
individually, a "Report") prepared for Purchaser in connection with its due
diligence review of the Property, including, without limitation, any and all
Reports involving structural or geological conditions, environmental, hazardous
waste or hazardous substances contamination of the Property, if any, provided
the preparer of such Report consents thereto. The Reports shall be delivered to
Seller without any liability to Purchaser and without representation or warranty
from Purchaser as to the completeness or accuracy of the Reports or any other
matter relating thereto. Purchaser's obligation to deliver to Seller, (i) the
Property Documents provided  by Seller to Purchaser, and (ii) the Reports, shall
survive the termination of this Agreement but shall not constitute a condition
to any right of Purchaser to a return of the Earnest Money pursuant to the terms
of this Agreement.

 

Section 4.6Service Contracts.   On or prior to 5:00 p.m. Orlando, Florida time
on the last    day of the Inspection Period, Purchaser will advise Seller in
writing of which Service Contracts it will assume and for which Service
Contracts Purchaser shall require that Seller deliver written notice of

 



PURCHASE AND SALE AGREEMENT (OCOEE SELF STORAGE) – Page 8

 



--------------------------------------------------------------------------------

termination at or prior to Closing. Seller shall deliver at Closing notices of
termination of all Service Contracts that are not so assumed, and shall be
obligated to pay any applicable termination fees.

 

Section 4.7Proprietary Information; Confidentiality. Purchaser acknowledges that
the Property Documents are proprietary and confidential and will be delivered to
Purchaser solely to assist Purchaser in determining the feasibility of
purchasing the Property. Purchaser shall not use the Property Documents for any
purpose other than as set forth in the preceding sentence. Purchaser shall not
disclose the contents to any person other than to those persons who are
responsible for determining the feasibility of Purchaser's acquisition of the
Property and who have agreed to preserve the confidentiality of such information
as required hereby (collectively, "Permitted Outside Parties"). At any time and
from time  to time, within two business days after Seller's request, Purchaser
shall deliver to Seller a list of all parties to whom Purchaser has provided any
Property Documents or any information taken from the Property Documents.
Purchaser may disclose such contents as (a) expressly required under applicable
laws or (b) expressly required by appropriate written judicial order, subpoena
or demand issued by a court of competent jurisdiction (but will first give
Seller written notice of the requirement and will cooperate with Seller so that
Seller, at its expense, may seek an appropriate protective order and, in the
absence of a protective order, Purchaser may disclose only such content as may
be necessary to avoid any penalty, sanction, or other adverse consequence, and
Purchaser will use reasonable efforts to secure confidential treatment of any
such content so disclosed). Purchaser shall not divulge the contents of the
Property Documents and other information except in strict accordance with the
confidentiality standards set forth in this Section 4.7. In permitting Purchaser
to review the Property Documents or any other information, Seller has not waived
any privilege or claim of confidentiality with respect thereto, and no third
party benefits or relationships of any kind, either express or implied, have
been offered, intended or created. As used hereunder, the term "Permitted
Outside Parties" shall not include Seller's existing mortgage lender and
Purchaser shall not deliver to Seller's existing mortgage lender any information
relating to the Property unless approved by Seller in writing, in Seller's sole
and absolute discretion.

 

Section 4.8No
Representation  or  Warranty  by  Seller.  Purchaser  acknowledges  that, except
as expressly set forth in this Agreement and in the documents executed by Seller
at Closing, Seller has not made and does not make any warranty or representation
regarding the truth, accuracy or completeness of the Property Documents or the
source(s) thereof. Purchaser further acknowledges that some if not all of the
Property Documents were prepared by third parties other than Seller. Subject to
Seller’s representations and warranties set forth in this Agreement and in the
documents executed by Seller at Closing, Seller expressly disclaims any and all
liability for representations or warranties, express or implied, statements of
fact and other matters contained in such information, or for omissions from the
Property Documents, or in any other written or oral communications transmitted
or made available to Purchaser. Subject to Seller’s representations and
warranties set forth in this Agreement and in the documents executed by Seller
at Closing, Purchaser shall rely solely upon its own investigation with respect
to the Property, including, without limitation, the Property's physical,
environmental or economic condition, compliance or lack of compliance with any
ordinance, order, permit or regulation or any other attribute or matter relating
thereto. Seller has not undertaken any independent investigation as to  the
truth, accuracy or completeness of the Property Documents and is providing the
Property Documents solely as an accommodation to Purchaser.

 

Section 4.9Purchaser's Responsibilities.  In conducting any  inspections,
investigations or  tests of the Property and/or Property Documents, Purchaser
and its agents and representatives shall:

 

(a)

not disturb the tenants or interfere with their use of the Property pursuant to
their respective Leases;

(b)not interfere with the operation and maintenance of the Property; (c) not
damage any part of the Property or any personal property owned or held by any
tenant or any third party; (d) not injure or otherwise cause bodily harm to
Seller or its agents, guests, invitees, contractors and employees or any tenants
or their guests or invitees; (e) comply with all applicable laws; (f) promptly
pay when due the

 



PURCHASE AND SALE AGREEMENT (OCOEE SELF STORAGE) – Page 9

 



--------------------------------------------------------------------------------

costs of all tests, investigations, and examinations done with regard to the
Property; (g) not permit any liens to attach to the Real Property by reason of
the exercise of its rights hereunder; and (h) repair any damage to the Real
Property resulting directly or indirectly from any such inspection or tests.

 

Section 4.10Purchaser's Agreement to Indemnify. Purchaser hereby agrees to
indemnify, defend and hold Seller harmless from and against any and all liens,
claims, causes of action, damages, liabilities and expenses (including
reasonable attorneys' fees) arising out of Purchaser's inspections or tests
permitted under this Agreement or any violation of the provisions of Section
4.3, Section 4.7 and Section 4.9; provided, however, the indemnity shall not
extend to protect Seller from (a) any pre-existing liabilities for matters
merely discovered by Purchaser (i.e., latent environmental contamination) so
long as Purchaser's actions do not aggravate any pre-existing liability of
Seller or (b) the consequences of any act or omission on the part of Seller or
any of its agents, contractors, representatives or employees. Purchaser's
obligations under this Section 4.10 shall survive the termination of this
Agreement and shall survive the Closing.

 

Section 4.11Purchase Price Allocation. Prior to the expiration of the Inspection
Period, Purchaser shall provide to Seller the proposed allocation of the
Purchase Price among the Land, Improvements, Tangible Personal Property and
Intangible Personal Property (including Goodwill provided that not more than ten
percent (10%) of the Purchase Price may be allocated to Goodwill) (the "Proposed
Purchase Price Allocation") for Seller's approval, such approval not to be
unreasonably withheld, conditioned or delayed. Seller shall notify Purchaser in
writing whether it approves of the Proposed Purchase Price Allocation within
three business days after Purchaser's submission thereof. If Seller disapproves
of such Proposed Purchase Price Allocation, then Seller shall notify Purchaser
thereof in writing specifying in reasonable detail the reasons for such
disapproval, in which case Purchaser and Seller shall negotiate the Proposed
Purchase Price Allocation in consideration of Seller's objections, and within
three business days after such notice, Purchaser shall revise such Proposed
Purchase Price Allocation in accordance with such negotiations. If Seller fails
to notify Purchaser in writing that it disapproves of the Proposed Purchase
Price Allocation within three business days after the submission thereof, then
Seller shall be deemed to have approved the Proposed Purchase Price Allocation.

 

ARTICLE 5 TITLE AND SURVEY

 

Section 5.1Title Commitment.  Seller shall cause to be prepared and delivered to
Purchaser  on or before the Title Commitment Delivery Date: (a) a current
commitment for title insurance or preliminary title report (the "Title
Commitment") issued by the Title Company, in the amount of the Purchase Price
and on an ALTA Standard Form commitment, with Purchaser as the proposed
insured,  and (b) copies of all documents of record referred to in the Title
Commitment as exceptions to title to the Property.

 

Section 5.2New or Updated Survey. Purchaser may elect to obtain a new survey or
revise, modify, or re-certify an existing survey ("Survey") as necessary in
order for the Title Company to delete the survey exception from the Title Policy
or to otherwise satisfy Purchaser's objectives.

 

Section 5.3Title Review.
During  the  Title  and  Survey  Review  Period,  Purchaser  shall review title
to the Property as disclosed by the Title Commitment and the Survey, and shall
notify Seller in writing of any title matters which are unacceptable to
Purchaser, in its sole discretion (the “Title Objection Notice”). Seller shall
have no obligation to cure any such title objections except for financing liens
of an ascertainable amount, mechanics liens and judgment liens, created by,
under or through Seller, which liens Seller shall cause to be released at or
prior to Closing (with Seller having the right to apply the Purchase Price or a
portion thereof for such purpose), and Seller shall deliver the Property free
and

 



PURCHASE AND SALE AGREEMENT (OCOEE SELF STORAGE) – Page 10

 



--------------------------------------------------------------------------------

clear of any such liens; provided, however, that Seller additionally shall be
obligated to remove any encumbrances that arise by, through or under Seller and
that do not appear on the Title Commitment or Survey until after the expiration
of the Title and Survey Review Period. Seller may notify Purchaser in writing
(the “Seller Response Notice”) within two (2) business days following Seller’s
receipt of the Title Objection Notice of which title objections Seller agrees to
cure. In the event that Seller does not elect to cure all of Purchaser’s title
objections or Seller does not provide a Seller Response Notice, then Purchaser
shall have the right to terminate this Agreement upon written notice to Seller
(the “Title Termination Notice”) delivered within two (2) business day following
Purchaser’s receipt of the Seller Response Notice (or within two (2) business
days following the period within which Seller was to respond should Seller not
deliver the Seller Response Notice), whereupon the Earnest Money shall be
delivered to Purchaser. Seller further agrees to remove any exceptions or
encumbrances to title which are voluntarily created by, under or through Seller
after the Effective Date without Purchaser's prior written consent, which may be
granted or withheld in Purchaser’s sole discretion. The term "Permitted
Exceptions" shall mean: (i) the specific exceptions (excluding exceptions that
are part of the promulgated title insurance form) in the Title Commitment that
the Title Company has not agreed to remove from the Title Commitment as of the
end of the Title and Survey Review Period and that Seller is not required to
remove as provided above; (ii) matters created by, through or under Purchaser;
(iii) items shown on the Survey which have not been removed as of the end of the
Inspection Period (or if Purchaser does not obtain a Survey, all matters that a
current, accurate survey of the Property would show); (iv) real estate taxes not
yet due and payable; and (v) rights of tenants under the Leases and rights of
tenants or licensees under License Agreements.

 

Section 5.4Delivery of Title Policy at Closing.   In the event that the Title
Company  does    not issue at Closing, or unconditionally commit at Closing to
issue, to Purchaser, an owner's title policy in accordance with the Title
Commitment, insuring Purchaser's title to the Property in the amount of the
Purchase Price, subject only to the standard exceptions and exclusions from
coverage contained in such policy and the Permitted Exceptions (the "Title
Policy"), Purchaser shall have the right to terminate this Agreement, in which
case the Earnest Money shall be immediately returned to Purchaser and the
parties hereto shall have no further rights or obligations, other than those
that by their terms survive the termination of this Agreement.

 

ARTICLE 6 OPERATIONS AND RISK OF LOSS

 

Section 6.1Ongoing Operations. From the Effective Date through Closing:

 

6.1.1Leases, Service Contracts and License Agreements. Seller will perform its
obligations under the Leases, Service Contracts and License Agreements.

 

6.1.2New Contracts. Except as provided in Section 6.1.4, Seller will not enter
into any contract that will be an obligation affecting the Property subsequent
to the Closing, except contracts entered into in the ordinary course of business
that are terminable without cause and without the payment of any termination
penalty on not more than 30 days' prior notice.

 

6.1.3Maintenance of Improvements; Removal of Personal Property. Subject to
Section 6.2 and Section 6.3, Seller shall maintain or cause the tenants under
the Leases to maintain all Improvements substantially in their present condition
(ordinary wear and tear and casualty excepted) and in a manner consistent with
Seller's maintenance of the Improvements during Seller's period of ownership.
Seller will not remove any Tangible Personal Property except as may be required
for necessary repair or replacement, and replacement shall be of approximately
equal quality and quantity as the removed item of Tangible Personal Property.

 



PURCHASE AND SALE AGREEMENT (OCOEE SELF STORAGE) – Page 11

 



--------------------------------------------------------------------------------

6.1.4Leasing. Seller shall use reasonable efforts to negotiate new leases for
unrented storage units in the Improvements and/or Lease renewals for rented
storage units in the Improvements and shall maintain an advertising and
marketing program for storage units in the Improvements consistent with Seller's
past practices at the Property. Except for amendments of Leases entered into
pursuant to renewal notices mailed prior to the Effective Date, unless Purchaser
agrees otherwise in writing, any new Leases or renewals of existing Leases for
such storage units entered into by Seller after the Effective Date until the
Closing or earlier termination of this Agreement shall be on Seller's standard
lease form for the Property. In all cases, Seller shall retain the discretion to
set rent rates, concessions and other terms of occupancy, provided Seller shall
only enter into new Leases or renewals in the ordinary course of business taking
into account Seller's then-current good faith evaluation of market conditions.
At Closing, Seller shall deliver any vacant self-storage units and parking
spaces in broom-clean condition consistent with Seller's maintenance of the
Improvements during Seller's period of ownership.

 

6.1.5Insurance. From the Effective Date through and including the Closing Date,
Seller agrees to keep the Property insured for its replacement cost under its
current policies against fire and other hazards covered by extended coverage
endorsement and carry commercial general liability insurance against claims for
bodily injury, death and property damage occurring in, on or about the Property,
in an amount not less than Three Million and no/100 Dollars ($3,000,000.00), and
to pay all premiums for such insurance prior to the applicable due dates.

 

Section 6.2Damage. If prior to Closing the Property is damaged by fire or other
casualty requiring repairs in excess of $25,000.00 to repair, Seller shall
estimate the cost to repair and the time required to complete repairs and will
provide Purchaser written notice of Seller's estimation (the "Casualty Notice")
as soon as reasonably possible after the occurrence of the casualty.

 

6.2.1Material. In the event of any Material Damage to or destruction of the
Property or any portion thereof prior to Closing, Purchaser may, at its option,
terminate this Agreement by delivering written notice to Seller on or before the
expiration of 30 days after the date Seller delivers the Casualty Notice to
Purchaser (and if necessary, the Closing Date shall be extended to give the
parties the full thirty-day period to make such election). Upon any such
termination, the Earnest Money shall be returned to Purchaser and the parties
hereto shall have no further rights or obligations hereunder, other than those
that by their terms survive the termination of this Agreement. If Purchaser does
not elect to terminate this Agreement within said 30-day period, then the
parties shall proceed under this Agreement and close on schedule (subject to
extension of Closing as provided above), and as of Closing Seller shall assign
to Purchaser, without representation or warranty by or recourse against Seller,
all of Seller's rights in and to any resulting insurance proceeds (including any
rent loss insurance applicable to any period on and after the Closing Date) due
Seller as a result of such damage or destruction and Purchaser shall assume full
responsibility for all needed repairs, and Purchaser shall receive a credit at
Closing for any deductible amount under such insurance policies as well as the
amount of any uninsured loss. For the purposes of this Agreement, "Material
Damage" and "Materially Damaged" means damage which, in Seller's reasonable
estimation, exceeds $250,000.00 to repair.

 

6.2.2Not Material. If the Property is not Materially Damaged, then neither
Purchaser nor Seller shall have the right to terminate this Agreement, and
Seller shall, at its option, either (a) repair the damage before the Closing in
a manner reasonably satisfactory to Purchaser (and if necessary, Seller may
extend the Closing Date up to 30 days to complete such repairs), or (b) credit
Purchaser at Closing for the reasonable cost to complete the repair (in which
case Seller shall retain all insurance proceeds and Purchaser shall assume full
responsibility for all needed repairs).

 

Section 6.3Condemnation. If proceedings in eminent domain are instituted with
respect to the Property or any portion thereof, Purchaser may, at its option, by
written notice to Seller given within

 



PURCHASE AND SALE AGREEMENT (OCOEE SELF STORAGE) – Page 12

 



--------------------------------------------------------------------------------

ten days after Seller notifies Purchaser of such proceedings (and if necessary
the Closing Date shall be automatically extended to give Purchaser the full
ten-day period to make such election), either:

(a) terminate this Agreement, in which case the Earnest Money shall be
immediately returned to Purchaser and the parties hereto shall have no further
rights or obligations, other than those that by their terms survive the
termination of this Agreement, or (b) proceed under this Agreement, in which
event Seller shall, at the Closing, assign to Purchaser its entire right, title
and interest in and to any condemnation award, and Purchaser shall have the sole
right after the Closing to negotiate and otherwise deal with the condemning
authority in respect of such matter. If Purchaser does not give Seller written
notice of its election within the time required above, then Purchaser shall be
deemed to have elected option (b) above.

 

Section 6.4Noncompetition. Seller agrees and
covenants  with  Purchaser  that  from the  Closing Date until the earlier of
the date which is (a) 36 months following the Closing Date, or (b) the date on
which Purchaser sells, transfers or conveys all or substantially all of the
Property to any person or entity that is not an Affiliate of Purchaser, neither
Seller nor any Affiliate of Seller shall expand an existing or develop a new
self-storage center and/or self-storage unit facility located within a
three-mile radius of the Property, or commence or otherwise take any action in
furtherance thereof, or participate in or fund any such transaction. The
foregoing restriction shall not prohibit Seller or its Affiliates from owning or
purchasing an existing self-storage unit facility located within a three-mile
radius of the Property, so long as the facility is not expanded to add
additional square footage. As used in this Section 6.4, "Affiliate" means an
entity which, directly or indirectly, is in Control of, is Controlled by, or is
under common Control with Seller or Purchaser, as applicable, and "Control"
means, with respect to Seller or Purchaser, as applicable, the ownership of more
than 10% of the equity interests in such entity, or the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of the Controlled entity. The provisions of this Section 6.4 shall
survive the Closing.

 

Section 6.5No Back-Up Contracts. Seller agrees not to enter into a purchase and
sale  agreement for the sale of the Property (other than this Agreement) from
the Effective Date until the earlier of (a) the Closing or (b) a termination of
this Agreement.

 

ARTICLE 7 CLOSING

 

Section 7.1Closing.  The consummation of the transaction contemplated herein
("Closing") shall occur on the Closing Date at the offices of Escrow Agent (or
such other location as may be mutually agreed upon by Seller and Purchaser).
Funds shall be deposited into and held by Escrow Agent in a closing escrow
account with a bank satisfactory to Purchaser and Seller. Upon satisfaction or
completion of all closing conditions and deliveries, the parties shall direct
Escrow Agent to immediately record and deliver the closing documents to the
appropriate parties and make disbursements according to the closing statements
executed by Seller and Purchaser.

 

Section 7.2Conditions to Parties' Obligation to Close.   In addition to all
other conditions   set forth herein, the obligation of Seller, on the one hand,
and Purchaser, on the other hand, to consummate the transactions contemplated
hereunder are conditioned upon the following:

 

7.2.1Representations and Warranties. The other party's representations and
warranties contained herein shall be true and correct in all material respects
as of the Effective Date and the Closing Date, except for representations and
warranties made as of, or limited by, a specific date, which will be true and
correct in all material respects as of the specified date or as limited by the
specified date;

 



PURCHASE AND SALE AGREEMENT (OCOEE SELF STORAGE) – Page 13

 



--------------------------------------------------------------------------------

7.2.2Deliveries. As of the Closing Date, the other party shall have tendered all
deliveries to be made at Closing; and

 

7.2.3Actions, Suits, etc. There shall exist no pending actions, suits,
arbitrations, claims, attachments, proceedings, assignments for the benefit of
creditors, insolvency, bankruptcy, reorganization or other proceedings, against
the other party that would prevent the other party from performing its
obligations under this Agreement.

 

So long as a party is not in default hereunder, if any condition to such party's
obligation to proceed with the Closing hereunder has not been satisfied as of
the Closing Date (or such earlier date as is provided herein), subject to any
applicable notice and cure periods provided in Section 10.1 and Section 10.2,
such party may, in its sole discretion, (i) terminate this Agreement by
delivering written notice to  the other party on or before the Closing Date (or
such earlier date as is provided herein), or (ii) elect to close (or to permit
any such earlier termination deadline to pass) notwithstanding the
non-satisfaction of such condition, in which event such party shall be deemed to
have waived any such condition. In the event such party elects to close (or to
permit any such earlier termination deadline to pass), notwithstanding the
non-satisfaction of such condition, said party shall be deemed to have waived
said condition, and there shall be no liability on the part of any other party
hereto for breaches of representations and warranties of which the party
electing to close had actual knowledge at the Closing.

 

Section 7.3Seller's Deliveries in Escrow.  As of or prior to the Closing Date,
Seller shall  deliver in escrow to Escrow Agent the following:

 

7.3.1Deed. A special warranty deed in the form of Exhibit B hereto, executed and
acknowledged by Seller, conveying to Purchaser Seller's interest in and to the
Real Property, subject only to the Permitted Exceptions (the "Deed");

 

7.3.2Bill of Sale, Assignment and Assumption. A Bill of Sale, Assignment and
Assumption of Leases and Contracts in the form of Exhibit C attached hereto (the
"Assignment"), executed by Seller, vesting in Purchaser, without warranty,
Seller's right, title and interest in and to the property described therein free
of any claims;

 

7.3.3Conveyancing or Transfer Tax Forms or Returns. Such conveyancing or
transfer tax forms or returns, if any, as are required to be delivered or signed
by Seller by applicable state and local law in connection with the conveyance of
the Real Property;

 

7.3.4FIRPTA. A Foreign Investment in Real Property Tax Act affidavit in the
form  of Exhibit D hereto executed by Seller;

 

7.3.5Authority. Evidence of the existence, organization and authority of Seller
and of the authority of the persons executing documents on behalf of Seller
reasonably satisfactory to the underwriter for the Title Policy;

 

7.3.6Rent Roll. Rent Roll dated not earlier than two business days prior to  the
Closing Date; and

 

7.3.7Additional Documents. Any additional documents that Escrow Agent or the
Title Company may reasonably require for the proper consummation of the
transaction contemplated by this Agreement (provided, however, no such
additional document shall expand any obligation, covenant, representation or
warranty of Seller or result in any new or additional obligation, covenant,
representation or warranty of Seller under this Agreement beyond those expressly
set forth in this Agreement).

 



PURCHASE AND SALE AGREEMENT (OCOEE SELF STORAGE) – Page 14

 



--------------------------------------------------------------------------------

Section 7.4Purchaser's Deliveries in Escrow. As of or prior to the Closing Date,
Purchaser shall deliver in escrow to Escrow Agent the following:

 

 

7.4.1

Bill  of  Sale,  Assignment and Assumption.The Assignment, executed by

Purchaser;

 

7.4.2Conveyancing or Transfer Tax Forms or Returns. Such conveyancing or
transfer tax forms or returns, if any, as are required to be delivered or signed
by Purchaser by applicable state and local law in connection with the conveyance
of the Real Property;

 

7.4.3Authority. Evidence of the existence, organization and authority of
Purchaser and of the authority of the persons executing documents on behalf of
Purchaser reasonably satisfactory to the underwriter for the Title Policy; and

 

7.4.4Additional Documents. Any additional documents that Escrow Agent or the
Title Company may reasonably require for the proper consummation of the
transaction contemplated by this Agreement (provided, however, no such
additional document shall expand any obligation, covenant, representation or
warranty of Purchaser or result in any new or additional obligation, covenant,
representation or warranty of Purchaser under this Agreement beyond those
expressly set forth in this Agreement).

 

Section 7.5Closing Statements.   As of or prior to the Closing Date, Seller and
Purchaser    shall deposit with Escrow Agent executed closing statements
consistent with this Agreement in the form agreed upon with Escrow Agent.

 

Section 7.6Purchase Price. At or before 3:00 p.m. Central Time on the  Closing
Date,  Purchaser shall deliver to Escrow Agent the Purchase Price, less the
Earnest Money that is applied to the Purchase Price, plus or minus applicable
prorations, in immediate, same-day U.S. federal funds wired for credit into
Escrow Agent's escrow account. In the event that Escrow Agent is unable to
deliver good  funds to Seller or its designee on the Closing Date, then the
closing statements and related prorations will be revised as necessary.

 

Section 7.7Possession.  Seller shall deliver possession of the Property to
Purchaser at the  Closing subject only to the Permitted Exceptions.

 

Section 7.8Delivery of Books and Records.  After the Closing, Seller shall
deliver to the  offices of Purchaser's property manager or to the Real Property
to the extent in Seller's or its property manager's possession or control: Lease
Files; License Agreements; maintenance records and warranties; plans and
specifications; licenses, permits and certificates of occupancy; copies or
originals of all books and records of account, contracts, and copies of
correspondence with tenants and suppliers; all advertising materials; booklets;
and keys.

 

Section 7.9Notice to Tenants. Seller and Purchaser shall each execute, and
Purchaser shall deliver to each tenant immediately after the Closing, a notice
regarding the sale in substantially the form of Exhibit E attached hereto, or
such other form as may be required by applicable state law. This obligation on
the part of Purchaser shall survive the Closing.

 



PURCHASE AND SALE AGREEMENT (OCOEE SELF STORAGE) – Page 15

 



--------------------------------------------------------------------------------

ARTICLE 8

PRORATIONS, DEPOSITS, COMMISSIONS

 

Section 8.1Prorations. At Closing, the following items shall be prorated as of
the date of Closing with all items of income and expense for the Property being
borne by Purchaser from and after (and including) the date of Closing: (i)
Tenant Receivables (defined below) and other income and rents that have been
collected by Seller as of Closing; (ii) prepaid expenses paid by Seller under
the Service Contracts; and (iii) real and personal property ad valorem taxes
("Taxes”). Specifically, the following shall apply to such prorations and to
post-Closing collections of Tenant Receivables:

 

8.1.1Taxes. If Taxes for the year of Closing are not known or cannot be
reasonably estimated, Taxes shall be prorated based on Taxes for the year prior
to Closing.

 

8.1.2Utilities. Purchaser shall take all steps necessary to effectuate the
transfer of all utilities to its name as of the Closing Date, and where
necessary, post deposits or escrows with the utility companies. Seller shall
ensure that all utility meters are read as of the Closing Date. Seller shall be
entitled to recover any and all deposits, escrows, bonds or letters of credit
held by any utility company, owner's association or any quasi-governmental
authority as of the Closing Date.

 

8.1.3Tenant Receivables. Rents due from tenants under Leases and from tenants or
licensees under License Agreements (collectively, "Tenant Receivables") and not
collected by Seller as of Closing shall prorated as follows: Tenant Receivables
that are from 0-30 days past due as of the Closing Date will be credited to
Seller at Closing and all other Tenant Receivables that are 31 or more days past
due at Closing are assigned and apportioned to Purchaser (without proration at
Closing).

 

Section 8.2Sales and Other Taxes. Purchaser shall be liable for any retail sales
or use tax imposed in respect of the sale of any Tangible Personal Property or
Intangible Personal Property effected pursuant to this Agreement.

 

Section 8.3Closing Costs. Closing costs shall be allocated between Seller and
Purchaser in accordance with Section 1.2.

 

Section 8.4Final Adjustment After Closing.   If final bills are not available or
cannot be   issued prior to Closing for any item being prorated under Section
8.1, including Taxes, then Purchaser  and Seller agree to reprorate such items
based upon final bills as soon as such bills are available, final adjustment to
be made as soon as reasonably possible after the Closing. Payments in connection
with the final adjustment shall be due within 30 days of written notice. All
such rights and obligations shall survive the Closing.

 

Section 8.5Tenant Deposits.  All tenant and licensee security deposits collected
and not   applied by Seller (and interest thereon if required by law or
contract) shall be transferred or credited to Purchaser at Closing. As of the
Closing, Purchaser shall assume Seller's obligations related to tenant and
licensee security deposits, but only to the extent they are credited or
transferred to Purchaser.

 

Section 8.6Commissions. Seller shall be responsible to Broker for a real
estate  sales commission at Closing (but only in the event of a Closing in
strict accordance with this Agreement) in accordance with a separate agreement
between Seller and Broker. Broker may share its commission with any other
licensed broker involved in this transaction, but the payment of the commission
by Seller to Broker shall fully satisfy any obligations of Seller to pay a
commission hereunder. Under no circumstances shall Seller owe a commission or
other compensation directly to any other broker, agent or person. Any
cooperating broker shall not be an affiliate, subsidiary or related in any way
to Purchaser.

 



PURCHASE AND SALE AGREEMENT (OCOEE SELF STORAGE) – Page 16

 



--------------------------------------------------------------------------------

Other than as stated above in this Section 8.6, Seller and Purchaser each
represent and warrant to the other that no real estate brokerage commission is
payable to any person or entity in connection with the transaction contemplated
hereby on account of the actions of such party, and each agrees to and does
hereby indemnify and hold the other harmless against the payment of any
commission to any other person or entity claiming by, through or under Seller or
Purchaser, as applicable. This indemnification shall extend to any and all
claims, liabilities, costs and expenses (including reasonable attorneys' fees
and litigation costs) arising as a result of such claims and shall survive the
Closing.

 

ARTICLE 9

REPRESENTATIONS AND WARRANTIES

 

Section 9.1Seller's Representations and Warranties. Seller represents and
warrants to Purchaser that:

 

9.1.1Organization and Authority. Seller has been duly organized, is  validly
existing, and is in good standing in the state in which it was formed. Seller
has the full right and authority and has obtained any and all consents required
to enter into this Agreement and to consummate or cause to be consummated the
transactions contemplated hereby. This Agreement has been, and all of the
documents to be delivered by Seller at the Closing will be, authorized and
executed and constitute, or will constitute, as appropriate, the valid and
binding obligation of Seller, enforceable in accordance with their terms.

 

9.1.2Conflicts and Pending Actions. There is no agreement to which Seller is
a  party or, to Seller's knowledge, that is binding on Seller which is in
conflict with this Agreement. To Seller's knowledge, there is no action or
proceeding pending or threatened against Seller or relating to the Property,
which challenges or impairs Seller's ability to execute or perform its
obligations under this Agreement.

 

9.1.3Tenant Leases, Service Contracts and License Agreements. To Seller's
knowledge, as of the Effective Date, the Lease Files contain all of the Leases.
To Seller's knowledge, the list of Service Contracts and License Agreements to
be delivered to Purchaser pursuant to this Agreement will be correct and
complete as of the date of its delivery.

 

9.1.4Notices from Governmental Authorities. Seller has not received from any
governmental authority written notice of any violation of any laws applicable
(or alleged to be applicable) to the Real Property, or any part thereof, that
has not been corrected, except as may be reflected by the Property Documents.

 

9.1.5Prohibited Persons and Transactions. Neither Seller nor any of its
affiliates, nor any of their respective partners, members, shareholders or other
equity owners, and none of their respective employees, officers, directors,
representatives or agents is, nor will they become, a person or entity with whom
U.S. persons or entities are restricted from doing business under regulations of
the Office of Foreign Assets Control ("OFAC") of the Department of the Treasury
(including those named on OFAC's Specially Designated Nationals and Blocked
Persons List) or under any statute, executive order (including the September 24,
2001, Executive Order Blocking Property and Prohibiting Transactions with
Persons Who Commit, Threaten to Commit, or Support Terrorism), or other
governmental action and is not and will not engage in any dealings or
transactions or be otherwise associated with such persons or entities.

 

9.1.6Non-Foreign Person. Seller is not a “foreign person” within the meaning of
Sections 1445 and 7701 of the Internal Revenue Code of 1986, as amended.

 



PURCHASE AND SALE AGREEMENT (OCOEE SELF STORAGE) – Page 17

 



--------------------------------------------------------------------------------

 

9.1.7Parties in Possession. No person known to Seller is entitled to occupy the
Property except pursuant to leases or rental agreements for self-storage units
located at the Property as may change from day-to-day or the apartment manager
units.

 

9.1.8Management Agreement. The management agreement between Seller  and Extra
Space Management, Inc., a Utah corporation, Seller's property manager, will be
terminated at Closing, and Seller will pay the termination fee therefor, with
evidence of such termination, executed by Seller and such property manager, to
be provided by Seller to Purchaser at Closing.

 

9.1.9Rent Roll. The Rent Roll, as the same is updated by Seller at Closing, is
and shall be in the form historically used by Seller in its operation of the
Property.

 

9.1.10No Unpaid Bills. At Closing there will be no unpaid bills or claims
in  connection with any repair of the Property by or on behalf of Seller that
could result in the filing of a lien against the Property.

 

Section 9.2Purchaser's   Representations and Warranties.Purchaser represents and
warrants to Seller that:

 

9.2.1Organization and Authority. Purchaser has been duly organized and is
validly existing as a limited liability company in good standing in the State of
Delaware and is, or at Closing will be, qualified to do business in the state in
which the Real Property is located. Purchaser has the full right and authority
and has obtained any and all consents required to enter into this Agreement and
to consummate or cause to be consummated the transactions contemplated hereby.
This Agreement has been, and all of the documents to be delivered by Purchaser
at the Closing will be, authorized and properly executed and constitute, or will
constitute, as appropriate, the valid and binding obligation of Purchaser,
enforceable in accordance with their terms.

 

9.2.2Conflicts and Pending Action. There is no agreement to which Purchaser is a
party or to Purchaser's actual knowledge binding on Purchaser which is in
conflict with this Agreement. To Purchaser’s actual knowledge, there is no
action or proceeding pending or, to Purchaser's actual knowledge, threatened
against Purchaser which challenges or impairs Purchaser's ability to execute or
perform its obligations under this Agreement.

 

9.2.3ERISA. Purchaser is not an employee benefit plan (a "Plan") subject to the
Employee Retirement Income Security Act of 1974, as amended ("ERISA"), or
Section 4975 of the Internal Revenue Code of 1986, as amended (the "Code"),
Purchaser's assets do not constitute "plan assets" within the meaning of the
"plan asset regulations" (29.C.F.R. Section 2510.3-101), and Purchaser's
acquisition of the Property will not constitute or result in a non-exempt
prohibited transaction under Section 406 of ERISA or Section 4975 of the Code.

 

9.2.4Prohibited Persons and Transactions. Neither Purchaser nor any of its
affiliates, nor any of their respective partners, members, shareholders or other
equity owners, and none of their respective employees, officers, directors,
representatives or agents is, nor will they become, a person or entity with whom
U.S. persons or entities are restricted from doing business under regulations of
the OFAC of the Department of the Treasury (including those named on OFAC's
Specially Designated Nationals and Blocked Persons List) or under any statute,
executive order (including the September 24, 2001, Executive Order Blocking
Property and Prohibiting Transactions with Persons Who Commit, Threaten to
Commit, or Support Terrorism), or other governmental action and Purchaser is not
and will not knowingly engage in any dealings or transactions or be otherwise
associated with such persons or

 



PURCHASE AND SALE AGREEMENT (OCOEE SELF STORAGE) – Page 18

 



--------------------------------------------------------------------------------

entities. Notwithstanding the foregoing, the representations set forth in this
Section 9.2.4 are limited to  the actual knowledge of Purchaser insofar as they
relate to any shareholder or employee of any affiliate of Purchaser, and such
shareholder’s employees, officers, directors, representatives or agents.

 

Section 9.3Survival of
Representations  and  Warranties.  The  representations  and  warranties set
forth in this Article 9 are made as of the Effective Date and are remade as of
the Closing Date and shall not be deemed to be merged into or waived by the
instruments of Closing, but shall survive the Closing for a period of six months
(the "Survival Period"). Terms such as "to Seller's knowledge," "to the best of
Seller's knowledge" or like phrases mean the actual present and conscious
awareness or knowledge of Tyler Colpini ("Seller's Representatives"), without
any duty of inquiry or investigation; provided that so qualifying Seller's
knowledge shall in no event give rise to any personal liability on the part of
Seller's Representatives, or any of them, or any other officer or employee of
Seller, on account of any breach of any representation or warranty made by
Seller herein; provided further, however, that Seller represents and warrants
that Tyler Colpini is familiar with the day to day operation of the Property and
is the individual within Seller’s business organization most knowledgeable with
respect to the substance of Seller’s representations and warranties set forth in
Section 9.1 above. Said terms do not include constructive knowledge, imputed
knowledge, or knowledge Seller or such persons do not have but could have
obtained through further investigation or inquiry. No broker, agent, or party
other than Seller is authorized to make any representation or warranty for or on
behalf of Seller. Each party shall have the right to bring an action against the
other following Closing on the breach of a representation or warranty hereunder,
but only on the following conditions: (a) the party bringing the action for
breach first learns of the breach after Closing and files such action within the
Survival Period, and (b) neither party shall have the right to bring a cause of
action for a breach of a representation or warranty unless the damage to such
party on account of such breach (individually or when combined with damages from
other breaches) equals or exceeds $25,000.00. Neither party shall have any
liability after Closing for the breach of a representation or warranty hereunder
of which the other party hereto had actual knowledge as of Closing.
Notwithstanding any other provision of this Agreement, any agreement
contemplated by this Agreement, or any rights which Purchaser might otherwise
have at law, equity, or by statute, whether based on contract or some other
claim, Purchaser agrees that any liability of Seller to Purchaser following
Closing will be limited to $250,000.00. In order to provide Purchaser with a
source of recovery for Seller’s post- closing liabilities under this Agreement
and the documents executed by Seller at Closing, Seller shall and hereby agrees
to maintain a Tangible Net Worth (defined below) of at least $250,000.00 at all
times during the Survival Period, and thereafter until the resolution and
payment in full of any claim brought against Seller by Purchaser during the
Survival Period which remains unresolved upon the expiration of the Survival
Period. As used herein, "Tangible Net Worth" means the excess of total assets
over total liabilities, in each case as determined in accordance with sound
accounting principles consistently applied, excluding, however, from the
determination of total assets all assets which would be classified as intangible
assets, including goodwill, licenses, patents, trademarks, trade names,
copyrights, and franchises. The provisions of this Section 9.3 shall survive the
Closing.  Any breach of a representation  or warranty that occurs prior to
Closing shall be governed by Article 10.

 

ARTICLE 10 DEFAULT AND REMEDIES

 

Section 10.1Seller's Remedies. If Purchaser fails
to  consummate  the  purchase  of  the  Property pursuant to this Agreement or
otherwise defaults on its obligations hereunder at or prior to Closing for any
reason except failure by Seller to perform hereunder, or if prior to Closing any
one or more of Purchaser's representations or warranties are breached in any
material respect, and such default or breach is not cured by the earlier of the
third (3rd) business day after written notice thereof from Seller or the Closing
Date (except no notice or cure period shall apply if Purchaser fails to timely
consummate the purchase of the Property or the timely payment of the Purchase
Price hereunder), Seller shall be entitled,

 



PURCHASE AND SALE AGREEMENT (OCOEE SELF STORAGE) – Page 19

 



--------------------------------------------------------------------------------

as its sole and exclusive remedy (except as provided in Section 4.10, Section
8.6, Section 10.3 and Section 10.4 hereof), to terminate this Agreement and
recover the Earnest Money as liquidated damages and not as penalty, in full
satisfaction of claims against Purchaser hereunder. Seller and Purchaser agree
that Seller's damages resulting from Purchaser's default are difficult, if not
impossible, to determine and the Earnest Money is a fair estimate of those
damages which has been agreed to in an effort to cause the amount of such
damages to be certain.

 

Section 10.2Purchaser's Remedies. If Seller fails to consummate the sale of the
Property pursuant to this Agreement or otherwise defaults on its obligations
hereunder at or prior to Closing for any reason except failure by Purchaser to
perform hereunder, or if prior to Closing any one or more of Seller's
representations or warranties are breached in any material respect, and such
default or breach is not cured by the earlier of the third (3rd) business day
after written notice thereof from Purchaser or the Closing Date (except no
notice or cure period shall apply if Seller fails to consummate the sale of the
Property hereunder), Purchaser shall elect, as its sole remedy, either to (a)
terminate this Agreement by giving Seller timely written notice of such election
prior to or at Closing and recover the Earnest Money, plus receive reimbursement
from Seller for any and all out of pocket costs incurred by Purchaser or any
affiliate of Purchaser in connection with this Agreement or the transaction
contemplated hereby not to exceed the sum of Fifty Thousand and no/100 Dollars
($50,000.00), (b) enforce specific performance to consummate the sale of the
Property hereunder, or (c) waive said failure or breach and proceed to Closing
without any reduction in the Purchase Price. Notwithstanding anything herein to
the contrary, Purchaser shall be deemed to have elected to terminate this
Agreement under Section 10.2(a) above if Purchaser fails to deliver to Seller
written notice of its intent to file a claim or assert a cause of action for
specific performance against Seller on or before ten business days following the
scheduled Closing Date or, having given such notice, fails to file a lawsuit
asserting such claim or cause of action in the county in which the Property is
located within two months following the scheduled Closing Date. Purchaser's
remedies shall be limited to those described in this Section 10.2 and Section
8.6, Section 10.3 and Section

10.4 hereof. IN NO EVENT SHALL SELLER'S DIRECT OR INDIRECT PARTNERS,
SHAREHOLDERS, OWNERS OR AFFILIATES, ANY OFFICER, DIRECTOR, EMPLOYEE OR AGENT OF
THE FOREGOING, OR ANY AFFILIATE OR CONTROLLING PERSON THEREOF HAVE ANY LIABILITY
FOR ANY CLAIM, CAUSE OF ACTION OR OTHER LIABILITY ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE PROPERTY, WHETHER BASED ON CONTRACT, COMMON LAW, STATUTE,
EQUITY OR OTHERWISE.

 

Section 10.3Attorneys' Fees. In the event either party hereto employs
an  attorney  in  connection with claims by one party against the other arising
from the operation of this Agreement, the non-prevailing party shall pay the
prevailing party all reasonable fees and expenses, including reasonable
attorneys' fees, incurred in connection with such claims.

 

Section 10.4Other Expenses.  If this Agreement is terminated due to the default
of a party,   then the defaulting party shall pay any reasonable and customary
fees or charges due to Escrow Agent for holding the Earnest Money as well as any
reasonable and customary escrow cancellation fees or charges and any reasonable
and customary fees or charges due to the Title Company for preparation and/or
cancellation of the Title Commitment.

 

ARTICLE 11

DISCLAIMERS, RELEASE AND INDEMNITY

 

Section 11.1Disclaimers By Seller.   Except as expressly set forth in this
Agreement and in   the documents executed by Seller at Closing, it is understood
and agreed that Seller and Seller's agents or employees have not at any time
made and are not now making, and they specifically disclaim, any warranties,
representations or guaranties of any kind or character, express or implied, with
respect to the

 



PURCHASE AND SALE AGREEMENT (OCOEE SELF STORAGE) – Page 20

 



--------------------------------------------------------------------------------

Property, including, but not limited to, warranties, representations or
guaranties as to (a) matters of title (other than Seller's special warranty of
title to be contained in the Deed), (b) environmental matters relating to the
Property or any portion thereof, including, without limitation, the presence of
Hazardous Materials in, on, under or in the vicinity of the Property, (c)
geological conditions, including, without limitation, subsidence, subsurface
conditions, water table, underground water reservoirs, limitations regarding the
withdrawal of water, and geologic faults and the resulting damage of past and/or
future faulting, (d) whether, and to the extent to which the Property or any
portion thereof is affected by any stream (surface or underground), body of
water, wetlands, flood prone area, flood plain, floodway or special flood
hazard, (e) drainage, (f) soil conditions, including the existence of
instability, past soil repairs, soil additions or conditions of soil fill, or
susceptibility to landslides, or the sufficiency of any undershoring, (g) the
presence of endangered species or any environmentally sensitive or protected
areas,

(h) zoning or building entitlements to which the Property or any portion thereof
may be subject, (i) the availability of any utilities to the Property or any
portion thereof including, without limitation, water, sewage, gas and electric,
(j) usages of adjoining property, (k) access to the Property or any portion
thereof, (l) the value, compliance with the plans and specifications, size,
location, age, use, design, quality, description, suitability, structural
integrity, operation, title to, or physical or financial condition of the
Property or any portion thereof, or any income, expenses, charges, liens,
encumbrances, rights or claims on or affecting or pertaining to the Property or
any part thereof, (m) the condition or use of the Property or compliance of the
Property with any or all past, present or future federal, state or local
ordinances, rules, regulations or laws, building, fire or zoning ordinances,
codes or other similar laws,

 

(n)

the existence or non-existence of underground storage tanks, surface
impoundments, or landfills,

(o)any other matter affecting the stability and integrity of the Property, (p)
the potential for further development of the Property, (q) the merchantability
of the Property or fitness of the Property for any particular purpose, (r) the
truth, accuracy or completeness of the Property Documents, (s) tax consequences,
or (t) any other matter or thing with respect to the Property.

 

Section 11.2Sale "As Is, Where Is". Purchaser acknowledges and agrees that upon
Closing, Seller shall sell and convey to Purchaser and Purchaser shall accept
the Property "AS IS, WHERE IS, WITH ALL FAULTS," except to the extent expressly
provided otherwise in this Agreement and any document executed by Seller and
delivered to Purchaser at Closing. Except as expressly set forth in this
Agreement and in the documents executed by Seller at Closing, Purchaser has not
relied and will not rely on, and Seller has not made and is not liable for or
bound by, any express or implied warranties, guarantees, statements,
representations or information pertaining to the Property or relating thereto
(including specifically, without limitation, Property information packages
distributed with respect to the Property) made or furnished by Seller, or any
property manager, real estate broker, agent or third party representing or
purporting to represent Seller, to whomever made or given, directly or
indirectly, orally or in writing. Purchaser represents that it is a
knowledgeable, experienced and sophisticated purchaser of real estate and that,
except as expressly set forth in this Agreement, it is relying solely on its own
expertise and that of Purchaser's consultants in purchasing the Property and
shall make an independent verification of the accuracy of any documents and
information provided by Seller. Purchaser will conduct such inspections and
investigations of the Property as Purchaser deems necessary, including, but not
limited to, the physical and environmental conditions thereof, and shall rely
upon same. By failing to terminate this Agreement prior to the expiration of the
Inspection Period, Purchaser acknowledges that Seller has afforded Purchaser a
full opportunity to conduct such investigations of the Property as Purchaser
deemed necessary to satisfy itself as to the condition of the Property and the
existence or non- existence or curative action to be taken with respect to any
Hazardous Materials on or discharged from  the Property, and will rely solely
upon same and not upon any information provided by or on behalf of Seller or its
agents or employees with respect thereto, other than such representations,
warranties and covenants of Seller as are expressly set forth in this Agreement
and in the documents executed by Seller at Closing. Upon Closing, subject to
Seller’s representations and warranties set forth in this Agreement and in the
documents executed by Seller at Closing, Purchaser shall assume the risk that
adverse matters,

 



PURCHASE AND SALE AGREEMENT (OCOEE SELF STORAGE) – Page 21

 



--------------------------------------------------------------------------------

including, but not limited to, adverse physical or construction defects or
adverse environmental, health or safety conditions, may not have been revealed
by Purchaser's inspections and investigations. Purchaser hereby represents and
warrants to Seller that: (a) Purchaser is represented by legal counsel in
connection with the transaction contemplated by this Agreement; and (b)
Purchaser is purchasing the Property for business, commercial, investment or
other similar purpose and not for use as Purchaser's residence. Purchaser waives
any and all rights or remedies it may have or be entitled to, deriving from
disparity in size or from any significant disparate bargaining position in
relation to Seller.

 

Section 11.3Seller Released from Liability. Purchaser acknowledges that it will
have the opportunity to inspect the Property during the Inspection Period, and
during such period, observe its physical characteristics and existing conditions
and the opportunity to conduct such investigation and study on and of the
Property and adjacent areas as Purchaser deems necessary, and, subject to
Seller’s representations and warranties set forth in this Agreement and in the
documents executed by Seller at Closing, Purchaser hereby FOREVER RELEASES AND
DISCHARGES Seller from all responsibility and liability, including without
limitation, liabilities under the Comprehensive Environmental Response,
Compensation and Liability Act Of 1980 (42 U.S.C. Sections 9601 et seq.), as
amended ("CERCLA"), the Resource Conservation and Recovery Act (42 U.S.C.
Section 9601 et seq.), as amended, and the Oil Pollution Act (33 U.S.C. Section
2701 et seq.) regarding the condition, valuation, salability or utility of the
Property, or its suitability for any purpose whatsoever (including, but not
limited to, with respect to the presence in the soil, air, structures and
surface and subsurface waters, of Hazardous Materials or other materials or
substances that have been or may in the future be determined to be toxic,
hazardous, undesirable or subject to regulation and that may need to be
specially treated, handled and/or removed from the Property under current or
future federal, state and local laws, regulations or guidelines, and any
structural and geologic conditions, subsurface soil and water conditions and
solid and hazardous waste and Hazardous Materials on, under, adjacent to or
otherwise affecting the Property). Subject to Seller’s representations and
warranties set forth in this Agreement and in the documents executed by Seller
at Closing, Purchaser further hereby WAIVES (and by Closing this transaction
will be deemed to have WAIVED) any and all objections and complaints (including,
but not limited to, federal, state and local statutory and common law based
actions, and any private right of action under any federal, state or local laws,
regulations or guidelines to which the Property is or may be subject, including,
but not limited to, CERCLA) concerning the physical characteristics and any
existing conditions of the Property. Subject to Seller’s representations and
warranties set forth in this Agreement and in the documents executed by Seller
at Closing, Purchaser further hereby assumes the risk of changes in applicable
laws and regulations relating to past, present and future environmental
conditions on the Property and the risk that adverse physical characteristics
and conditions, including, without limitation, the presence of Hazardous
Materials or other contaminants, may not have been revealed by its
investigation.

 

Section 11.4"Hazardous Materials" Defined. For purposes hereof, "Hazardous
Materials" means "Hazardous Material," "Hazardous Substance," "Pollutant or
Contaminant," and "Petroleum" and "Natural Gas Liquids," as those terms are
defined or used in Section 101 of CERCLA, and any other substances regulated
because of their effect or potential effect on public health and the
environment, including, without limitation, PCBs, lead paint, asbestos, urea
formaldehyde, radioactive materials, putrescible materials, and infectious
materials.

 

Section 11.5Intentionally Omitted.

 

Section 11.6Survival. The terms and conditions of this Article 11 shall
expressly survive the Closing, and not merge with the provisions of any closing
documents.

 



PURCHASE AND SALE AGREEMENT (OCOEE SELF STORAGE) – Page 22

 



--------------------------------------------------------------------------------

Purchaser acknowledges and agrees that the disclaimers and other agreements set
forth herein are an integral part of this Agreement and that Seller would not
have agreed to sell the Property to Purchaser for the Purchase Price without the
disclaimers and other agreements set forth above.

 

ARTICLE 12

MISCELLANEOUS

 

Section 12.1Parties Bound; Assignment. This Agreement, and the terms, covenants,
and conditions herein contained, shall inure to the benefit of and be binding
upon the heirs, personal representatives, successors, and assigns of each of the
parties hereto. Purchaser may assign its rights under this Agreement upon the
following conditions: (a) the assignee of Purchaser must be an entity
controlling, controlled by, or under common control with Purchaser, (b) the
assignee of Purchaser shall assume all obligations of Purchaser hereunder, but
Purchaser shall remain primarily liable for the performance of Purchaser's
obligations, (c) a copy of the fully executed written assignment and assumption
agreement shall be delivered to Seller at least two days prior to Closing with
notice to Seller of the name and signature block of the assignee at least five
business days prior to Closing, and (d) the requirements in Section 12.17 are
satisfied. Notwithstanding anything contained in this Agreement to the contrary,
Purchaser shall be entitled to assign this Agreement, without Seller’s consent,
one or more times, to (i) an affiliate of Purchaser, (ii) an entity in which
SmartStop OP, L.P., , a Delaware limited partnership, SmartStop Self Storage
REIT, Inc., , a Maryland corporation, SS Growth Operating Partnership II, L.P.,
a Delaware limited partnership, Strategic Storage Growth Trust II, Inc., a
Maryland corporation, Strategic Storage Trust IV, Inc., a Maryland corporation,
and/or Strategic Storage Operating Partnership IV, L.P., a Delaware limited
partnership, or an affiliate of any of the foregoing, has a direct or indirect
ownership interest, (iii) a real estate investment trust of which Purchaser or
an affiliate of Purchaser is the external advisor, or (iv) a Delaware statutory
trust of which Purchaser or an affiliate of Purchaser is the signatory trustee;
provided, however, that, until the consummation of the Closing, no such
assignment shall release or relieve Purchaser of any liability hereunder.

 

Section 12.2Headings.   The article, section, subsection, paragraph and/or other
headings of   this Agreement are for convenience only and in no way limit or
enlarge the scope or meaning of the language hereof.

 

Section 12.3Invalidity and Waiver. If any portion of this Agreement is held
invalid or inoperative, then so far as is reasonable and possible the remainder
of this Agreement shall be deemed valid and operative, and, to the greatest
extent legally possible, effect shall be given to the intent manifested by the
portion held invalid or inoperative. The failure by either party to enforce
against the other any term or provision of this Agreement shall not be deemed to
be a waiver of such party's right to enforce against the other party the same or
any other such term or provision in the future.

 

Section 12.4Governing Law. This Agreement shall, in all respects, be governed,
construed, applied, and enforced in accordance with the law of the state in
which the Real Property is located.

 

Section 12.5Survival.  The provisions of this Agreement that contemplate
performance after  the Closing and the obligations of the parties not fully
performed at the Closing (other than any unfulfilled closing conditions which
have been waived or deemed waived by the other party) shall survive the Closing
and shall not be deemed to be merged into or waived by the instruments of
Closing.

 

Section 12.6Entirety and Amendments. This Agreement embodies the entire
agreement between the parties and supersedes all prior agreements and
understandings relating to the Property. This Agreement may be amended or
supplemented only by an instrument in writing executed by the party

 



PURCHASE AND SALE AGREEMENT (OCOEE SELF STORAGE) – Page 23

 



--------------------------------------------------------------------------------

against  whom  enforcement is sought.All Exhibits attached hereto are
incorporated herein by this reference for all purposes.

 

Section 12.7Time. Time is of the essence in the performance of this Agreement.

 

Section 12.8Confidentiality; Press Releases. Neither Seller nor Purchaser shall
make any  public announcement, press release or disclosure of the transactions
contemplated under this Agreement, nor any information related to this
Agreement, to outside brokers, media or third parties, before or after the
Closing, without the prior written specific consent of the other party, not to
be unreasonably withheld; provided, however, that Purchaser may, subject to the
provisions of Section 4.7, make disclosure of this Agreement to its Permitted
Outside Parties as necessary to perform its obligations hereunder and as may be
required under laws or regulations applicable to Purchaser. Without limiting the
foregoing  requirement for Seller approval, the name "Crow Holdings" shall not
be used or referenced in any public announcement, press release or disclosure
relating to the transactions contemplated under this Agreement. Purchaser
acknowledges and agrees that the use of such name in any public announcement,
press release or disclosure is not accurate and Purchaser will instruct
Purchaser's partners, lenders, investors, brokers, agents, employees, officers,
directors, attorneys and representatives (collectively, the "Purchaser Parties")
to comply with this provision. Notwithstanding the foregoing, (i) each party
shall be entitled to make disclosures concerning this Agreement and materials
provided hereunder to its lenders, attorneys, accountants, employees, agents and
other service professionals as may be reasonably necessary in furtherance of the
transactions contemplated hereby, (ii) Purchaser shall be entitled to make
disclosures concerning this transaction and materials provided hereunder to its
potential debt and equity sources, and

(iii) each party shall be entitled to make such disclosures concerning this
Agreement and materials provided hereunder as may be necessary to comply with
(a) any court order, (b) the directive of any applicable governmental authority,
or (c) any applicable securities law, rule and/or regulation.

 

Section 12.9No Electronic Transactions. The parties hereby acknowledge and agree
this Agreement shall not be executed, entered into, altered, amended or modified
by electronic means. Without limiting the generality of the foregoing, the
parties hereby agree the transactions contemplated by this Agreement shall not
be conducted by electronic means, except as specifically set forth in the
"Notices" section of this Agreement.

 

Section 12.10Notices.  All notices required or permitted hereunder shall be in
writing and shall be served on the parties at the addresses set forth in Section
1.3. Any such notices shall, unless otherwise provided herein, be given or
served (a) by depositing the same in the United States mail, postage paid,
certified and addressed to the party to be notified, with return receipt
requested, (b) by overnight delivery using a nationally recognized overnight
courier, (c) by personal delivery, or (d) by electronic mail addressed to the
electronic mail address set forth in Section 1.3 for the party to be notified
with a confirmation copy delivered by another method permitted under this
Section 12.10. Notice given in accordance herewith for all permitted forms of
notice other than by electronic mail, shall be effective upon the earlier to
occur of actual delivery to the address of the addressee or refusal of receipt
by the addressee. Notice given by electronic mail in accordance herewith shall
be effective upon the entrance of such electronic mail into the information
processing system designated by the recipient's electronic mail address. Except
for electronic mail notices as described above, no notice hereunder shall be
effective if sent or delivered by electronic means. In no event shall this
Agreement be altered, amended or modified by electronic mail or electronic
record. A party's address may be changed by written notice to the other party;
provided, however, that no notice of a change of address shall be effective
until actual receipt of such notice. Copies of notices are for informational
purposes only, and a failure to give or receive copies of any notice shall not
be deemed a failure to give notice. Notices given by counsel to the Purchaser
shall be deemed given by Purchaser and notices given by counsel to the Seller
shall be deemed given by Seller.

 



PURCHASE AND SALE AGREEMENT (OCOEE SELF STORAGE) – Page 24

 



--------------------------------------------------------------------------------

Section 12.11Construction. The parties acknowledge that the parties and their
counsel have reviewed and revised this Agreement and agree that the normal rule
of construction - to the effect that any ambiguities are to be resolved against
the drafting party - shall not be employed in the interpretation of this
Agreement or any exhibits or amendments hereto.

 

Section 12.12Calculation of Time Periods. Unless otherwise specified, in
computing any  period of time described herein, the day of the act or event
after which the designated period of time begins to run is not to be included
and the last day of the period so computed is to be included, unless such last
day is a Saturday, Sunday or legal holiday for national banks in the location
where the Property is located, in which event the period shall run until the end
of the next day which is neither a Saturday, Sunday, or legal holiday. The last
day of any period of time described herein shall be deemed to end at 5:00 p.m.
local time in the state in which the Real Property is located.

 

Section 12.13Execution in Counterparts. This Agreement may be executed in any
number of counterparts, each of which shall be deemed to be an original, and all
of such counterparts shall constitute one Agreement. To facilitate execution of
this Agreement, the parties may execute and exchange by electronic mail
counterparts of the signature pages, provided that executed originals thereof
are forwarded to the other party on the same day by any of the delivery methods
set forth in Section 12.9 other than electronic mail.

 

Section 12.14No Recordation. Without the prior written consent of Seller, there
shall be no recordation of either this Agreement or any memorandum hereof, or
any affidavit pertaining hereto, and any such recordation of this Agreement or
memorandum or affidavit by Purchaser without the prior written consent of Seller
shall constitute a default hereunder by Purchaser, whereupon Seller shall have
the remedies set forth in Section 10.1 hereof. In addition to any such remedies,
Purchaser shall be obligated to execute an instrument in recordable form
releasing this Agreement or memorandum or affidavit, and Purchaser's obligations
pursuant to this Section 12.14 shall survive any termination of this Agreement
as a surviving obligation.

 

Section 12.15Further Assurances. In addition to the acts and deeds recited
herein and contemplated to be performed, executed and/or delivered by either
party at Closing, each party agrees to perform, execute and deliver, but without
any obligation to incur any additional liability or expense, on or after the
Closing any further deliveries and assurances as may be reasonably necessary to
consummate the transactions contemplated hereby or to further perfect the
conveyance, transfer and assignment of the Property to Purchaser.

 

Section 12.16Intentionally Omitted.

 

Section 12.17ERISA. Under no circumstances shall Purchaser have the right to
assign this Agreement to any person or entity owned or controlled by an employee
benefit plan if Seller's sale of the Property to such person or entity would, in
the reasonable opinion of Seller's ERISA advisors or consultants, create or
otherwise cause a "prohibited transaction" under ERISA. In the event Purchaser
assigns this Agreement or transfers any ownership interest in Purchaser, and
such assignment or transfer would make the consummation of the transaction
hereunder a "prohibited transaction" under ERISA and necessitate the termination
of this Agreement then, notwithstanding any contrary provision which may be
contained herein, Seller shall have the right to terminate this Agreement.

 

Section 12.18No Third Party Beneficiary. The provisions of this Agreement and of
the documents to be executed and delivered at Closing are and will be for the
benefit of Seller and Purchaser only and are not for the benefit of any third
party, and accordingly, no third party shall have the right to enforce the
provisions of this Agreement or of the documents to be executed and delivered at
Closing.

 



PURCHASE AND SALE AGREEMENT (OCOEE SELF STORAGE) – Page 25

 



--------------------------------------------------------------------------------

Section 12.19Reporting Person. Purchaser and Seller hereby designate the Title
Company as the "reporting person" pursuant to the provisions of Section 6045(e)
of the Internal Revenue Code of 1986, as amended.

 

Section 12.20Mandatory Arbitration. The parties have agreed to submit
disputes  to  mandatory arbitration in accordance with the provisions of Exhibit
F attached hereto and made a part hereof for all purposes. Each of Seller and
Purchaser waives the right to commence an action in connection with this
Agreement in any court and expressly agrees to be bound by the decision of the
arbitrator determined in Exhibit F attached hereto. The waiver of this Section
12.20 will not prevent  Seller or Purchaser from commencing an action in any
court for the sole purposes of enforcing the obligation of the other party to
submit to binding arbitration or the enforcement of an award granted by
arbitration herein.

 

Section 12.21Like-Kind Exchange.  Purchaser may consummate the purchase of the
Property as part of a so-called like-kind exchange (the "Exchange") pursuant to
§1031 of the Internal Revenue Code of 1986, as amended, provided that (a)
Purchaser shall notify Seller in writing no later than ten days before Closing
that it intends to consummate this transaction as part of an Exchange, and shall
provide with such notice all material information relating to the parties and
properties to the Exchange; (b) all costs, fees, and expenses attendant to the
Exchange shall be the sole responsibility of Purchaser, and Purchaser shall
indemnify and hold harmless Seller from and against any such costs, fees, and
expenses;

(c)the Closing shall not be delayed or affected by reason of the Exchange nor
shall the consummation or accomplishment of the Exchange be a condition
precedent or condition subsequent to Purchaser's obligations and covenants under
this Agreement; and (d) Seller shall not be required to acquire or hold title to
any real property other than the Property for purposes of consummating the
Exchange. Purchaser agrees to defend, indemnify and hold Seller harmless from
any liability, damages, or costs, including (without limitation) reasonable
attorneys' fees, that may result from Seller's acquiescence to the Exchange.
Seller shall not, by this Agreement or acquiescence to the Exchange, (1) have
its rights under this Agreement, including (without limitation) those that
survive Closing, affected or diminished in any manner or (2) be responsible for
compliance with or be deemed to have warranted to Purchaser that the Exchange in
fact complies with §1031 of the Internal Revenue Code of 1986, as amended. The
terms of this Section shall survive Closing.

 

Section 12.22Cooperation with Purchaser’s Auditors and SEC Filing Requirements.

 

A.From the Effective Date through and including seventy five (75) days after the
Closing Date, Seller shall provide to Purchaser (at Purchaser’s expense) copies
of, or shall provide Purchaser access to, the books and records with respect to
the ownership, management, maintenance and operation of the Property and shall
furnish Purchaser with such additional information concerning the same as
Purchaser shall reasonably request and which is in the possession or control of
Seller, or any of its affiliates, agents, or accountants, to enable Purchaser or
its assignee, to file its or their Form 8-K, if, as and when such filing may be
required by the Securities and Exchange Commission (“SEC”). At Purchaser’s sole
cost and expense, Seller shall allow Purchaser’s auditor (BDO USA, LLP or any
successor auditor selected by Purchaser) to conduct an audit of the income
statements of the Property for the calendar year prior to Closing (or to the
date of Closing) and the two (2) prior years, and shall cooperate (at no cost to
Seller) with Purchaser’s auditor in the conduct of such audit. In addition,
Seller agrees to provide to Purchaser’s auditor a letter of representation
substantially in the form attached hereto as Exhibit I (the “Representation
Letter”), and, if requested by such auditor, historical financial statements for
the Property, including income and balance sheet data for the Property, whether
required before or after Closing, but in no event shall Seller be required to
provide any financial information other than for the Property. Without limiting
the foregoing, (i) Purchaser or its auditor may audit Seller’s operating
statements of the Property, at Purchaser’s expense, and Seller shall provide
such documentation

 



PURCHASE AND SALE AGREEMENT (OCOEE SELF STORAGE) – Page 26

 



--------------------------------------------------------------------------------

as Purchaser or its auditor may reasonably request in order to complete such
audit, (ii) Seller shall furnish to Purchaser such financial and other
information as may be reasonably required by Purchaser to make any required
filings with the SEC or other governmental authority; provided, however, that
the foregoing obligations of Seller shall be limited to providing such
information or documentation as may be in the possession of, or reasonably
obtainable by, Seller, or its agents and accountants, at no cost to Seller, and
in the format that Seller (or its affiliates, agents or accountants) have
maintained such information, (iii) Seller and Purchaser acknowledge and agree
that the Representation Letter is not intended to expand, extend, supplement or
increase the representations and warranties made by Seller to Purchaser pursuant
to the terms and provisions of this Agreement or to expose Seller to any risk of
liability to third parties, (iv) Purchaser shall promptly reimburse Seller for
all reasonable, out-of-pocket costs and expenses incurred by Seller in
connection with Seller's obligations under this Section 12.22 (it being
acknowledged that Seller will incur costs to a third-party administrator or
accountant for the preparation, review and other requirements of Seller
hereunder), and (v) Purchaser agrees to defend, indemnify and hold Seller
harmless from any liability, damages, or costs, including (without limitation)
reasonable attorneys' fees, that may result from Seller providing such
information and documentation under this Section 12.22, unless arising as a
result of the negligence or willful misconduct of Seller.

 

B.Inasmuch as any adjustments to Seller's books and records are required to
conform to generally accepted accounting principles ("GAAP"), Purchaser has
agreed, at its expense, to have its auditors convert Seller's books and records
to GAAP, prior to Seller executing the Representation Letter, and Seller agrees
to so execute the Representation Letter following Seller's review and approval
of any adjustments of its books and records by Purchaser's auditors.

 

 

C.

The provisions of this Section 12.22 shall survive Closing.

 

 

[SIGNATURE PAGES AND EXHIBITS TO FOLLOW]

 



PURCHASE AND SALE AGREEMENT (OCOEE SELF STORAGE) – Page 27

 



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

PURCHASE AND SALE AGREEMENT

BY AND BETWEEN

CH SS FUND-TAYLOR/THEUS ORLANDO OCOEE, L.L.C. AND

SST IV ACQUISITIONS, LLC

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year written below.

 

 

SELLER:

 

 

 

Date executed by Seller October 16, 2019



CH SS FUND-TAYLOR/THEUS ORLANDO

OCOEE, L.L.C., a Delaware limited liability company

 

 

By:

Self-Storage Venture Ocoee, LLC, a South Carolina limited liability company, its
manager

 

 

 

By: /s/ William H. Theus

Name: William H. Theus

Title: President

 

 

 

 

PURCHASER:

 

 

 

Date executed by Purchaser October 16, 2019



SST IV ACQUISITIONS, LLC, a Delaware

limited liability company

 

 

By: /s/ Michael S. McClure

Name: Michael S. McClure

Title: President

 



PURCHASE AND SALE AGREEMENT (OCOEE SELF STORAGE) – Page 28

 



--------------------------------------------------------------------------------

JOINDER BY ESCROW AGENT

 

Escrow Agent has executed this Agreement in order to confirm that Escrow Agent
shall hold the Earnest Money required to be deposited under this Agreement and
the interest earned thereto, in escrow, and shall disburse the Earnest Money,
and the interest earned thereon, pursuant to the provisions of this Agreement.

 

FIDELITY NATIONAL TITLE INSURANCE COMPANY

 

 

 

Date executed by Escrow Agent October , 2019

By:

 

Name:

 

Title:

 

 

 